Chaudhuri v Kilmer (2018 NY Slip Op 00965)





Chaudhuri v Kilmer


2018 NY Slip Op 00965


Decided on February 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, CARNI, DEJOSEPH, AND WINSLOW, JJ.


45 CA 16-00716

[*1]ALOKE CHAUDHURI, PLAINTIFF-APPELLANT,
vMARGARET KILMER, AS ADMINISTRATRIX OF THE ESTATE OF MICHAEL A. JONES, JR., DECEASED, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


GERARD A. STRAUSS, NORTH COLLINS, FOR PLAINTIFF-APPELLANT.
AUGELLO & MATTELIANO, LLP, BUFFALO (JOSEPH A. MATTELIANO OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered April 21, 2016. The order denied plaintiff's motion to settle the record insofar as he sought to include in the record on appeal a "Response Affidavit to Memorandum of Law." 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Chaudhuri v Kilmer ([appeal No. 1] — AD3d — [Feb. 9, 2018] [4th Dept 2018]).
Entered: February 9, 2018
Mark W. Bennett
Clerk of the Court